IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 March 4, 2008
                                No. 06-40755
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JORGE TOLEDO-ORTIZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:05-CR-1649-3


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Jorge Toledo-Ortiz (Toledo) appeals the 45-month sentence imposed
following his guilty plea conviction for conspiracy to possess with intent to
distribute less than 100 kilograms of marijuana. Toledo argues that the district
court committed reversible error by denying him a minor role adjustment to his
offense level and by not articulating the factual basis for the denial.
      The record demonstrates that Toledo played a critical role in packaging
the marijuana for distribution. Notwithstanding that Toledo’s participation was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40755

small in terms of the overall distribution scheme, it was not minor in that it was
“coextensive with the conduct for which he was held accountable,” United States
v. Garcia, 242 F.3d 593, 598-99 (5th Cir. 2001), and not merely peripheral to the
advancement of the illicit activity, see United States v. Villanueva, 408 F.3d 193,
204 (5th Cir. 2005). The district court did not clearly err.
      The requirement that the district court articulate a sufficient factual basis
for the denial of a minor role adjustment can be satisfied through implicit
findings, such as when the district court adopts the presentence report, which
occurred in this case. See United States v. Gallardo-Trapero, 185 F.3d 307, 323-
24 (5th Cir. 1999).      Accordingly, the judgment of the district court is
AFFIRMED.




                                        2